In this case in which defendant was indicted for conspiracy *840in the third degree, attempted bribery in the second degree and grand larceny in the second degree (Indictment No. S. P. O. K. 6-1973), by a Grand Jury empaneled for an Extraordinary Special and Trial Term appointed by executive order, pursuant to subdivision 1 of section 149 of the Judiciary Law, defendant Steinman has moved in this court, by permission granted by Mr. Justice J. Irwin Shapiro, an Associate Justice of this court, pursuant to subdivision 2 of section 149 of the Judiciary Law, to dismiss the indictment and for other relief. Motion granted insofar as it is for pretrial discovery and inspection of Items Nos. 1, 2, 3, 8 and 9 on pages 34 to 36, inclusive, of the affidavit of counsel of defendant in support of the order to show cause on this motion and otherwise denied (see concurring opinion of Mr. Justice Shapiro in Matter of Klein v. Murtagh, 44 A D 2d —• [decided herewith]). As respects Items Nos. 1, 2 and 3, Deputy Attorney-General Nadjari is directed to provide defense counsel with transcripts of all the recorded conversations or telephonic interceptions referred to therein and to allow him to listen to the tapes in his (Mr. Nadjari’s) office, at a mutually agreeable time, not later than 10 days before trial; and, with specific reference to Item No. 2, any “exempt” property included therein, within the meaning of CPL 240.10 (subd. 3), may be excised by Mr. Nadjari. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.